Citation Nr: 1452298	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-14 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to restoration of a 100 percent schedular rating for hepatitis C, currently rated as 10 percent disabling from October 1, 2010.  

2. Entitlement to an evaluation in excess of 10 percent for hepatitis C for the prior to February 5, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO continued a 10 percent disability rating for service-connected hepatitis C, thereby denying the Veteran's September 2009 claim for an increase.   

The Veteran submitted a notice of disagreement (NOD) in March 2010.  In a March 2012 rating decision, the RO granted an increased disability rating of 40 percent, effective February 5, 2010, and again assigned a 10 percent disabling, effective September 22, 2010.  A statement of the case (SOC) was issued in March 2012 (which was sent to the Veteran in May 2012).  The Veteran submitted a statement in June 2012, which was accepted in lieu of a VA Form 9 (substantive appeal).  In a December 2012 rating decision, the RO granted a 100 percent schedular rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345, for hepatitis C, effective February 5, 2010, and then reduced the disability rating to 10 percent, effective October 1, 2010.  

Based on the procedural history and facts outlined above, the Board must not only address whether restoration of the 100 percent schedular rating is warranted in this case, but also whether a rating in excess of 10 percent is warranted for hepatitis C for the period prior to February 5, 2010. 


The Veteran testified before the undersigned Veterans Law Judge in February 2014; a transcript of that proceeding has been associated with the claims file. 

The issues of entitlement to increased ratings for service-connected degenerative arthritis of the lumbar spine with radiculopathy to the lower extremities, depression, and bilateral hearing loss, and entitlement to service connection for a left leg disability as secondary to the service-connected back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). See Supplemental Claim for Compensation (VBMS). 

The issue of entitlement to an evaluation in excess of 10 percent for hepatitis C for the period prior to February 5, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The 100 percent rating for hepatitis C was reduced without observation of procedural and regulatory requirements. 


CONCLUSION OF LAW

The reduction of a 100 percent rating for hepatitis C to 10 percent disabling effective October 1, 2010, is void ab initio, and restoration of a 100 percent disability rating is granted. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.105(e), 3.343, 3.344 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the fully favorable decision contained herein, the Board finds that discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice and assistance provided to the Veteran is unnecessary, since any deficiency constitutes harmless error.

By way of brief history, the Veteran submitted a claim for an increased rating for his service connected hepatitis C, which was rated as 10 percent disabling, in September 2009.  Thereafter, in an October 2009 rating decision, the RO denied the Veteran's claim, and continued the 10 percent evaluation.  Incidentally, the Veteran was afforded a VA examination in connection with his claim for an increase in October 2009.  This is the not only the most recent VA hepatitis examination conducted during the current appeal period, but it is also the only VA examination conducted in conjunction with the claim for a higher rating.  The Veteran thereafter submitted a notice of disagreement in March 2010.  In a March 2012 rating decision, the RO granted an increased disability rating of 40 percent, effective February 5, 2010, and again assigned a 10 percent disabling, effective September 22, 2010.  An SOC was issued in March 2012, which was followed by a timely substantive appeal.  In a December 2012 rating decision, the RO, in pertinent part, granted a 100 percent schedular rating for hepatitis C under DC 7345, effective from February 5, 2010, and then reduced the disability rating to 10 percent, effective from October 1, 2010.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7345, a 100 percent rating is warranted for chronic liver disease without cirrhosis where there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines. See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level. 38 C.F.R. § 3.105(e). 

38 C.F.R. § 3.105(e) does not apply if the rating reduction does not reduce the veteran's net compensation. See VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

In this case, the rating reduction initiated by the December 2012 rating decision did, in fact, reduce the Veteran's net compensation. See December 2012 letter to Veteran, accompanying December 2012 rating decision.  Accordingly, the provisions of 38 C.F.R. § 3.105(e) are applicable here.  

Also applicable are the provision of 38 C.F.R. § 3.343(a).  Under 38 C.F.R. §3.343(a), total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months). 38 C.F.R. § 3.343(a).  

Where VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is void ab initio and must be set aside as not in accordance with the law. Brown v. Brown, 5 Vet. App. 413, 422 (1993).

In this case, the 100 percent schedular rating for hepatitis C was reduced without observation of procedural and regulatory requirements; accordingly, the 100 percent rating must be restored effective October 1, 2010.  

As an initial matter, the Board notes that the reduction effectuated by the December 2012 rating decision was undertaken without any regard to the procedural guidelines set forth under 38 C.F.R. § 3.105(e).  Indeed, the RO never issued a rating proposing the reduction prior to the December 2012 rating decision; the Veteran was thus never afforded the opportunity to submit new evidence to show that compensation should be continued at the present level; and no notice was given regarding the appropriate regulatory provisions governing rating reductions, including the specific due process provisions found in 38 C.F.R. §§ 3.103(b)(2) and 3.105(e). See 38 C.F.R. §§ 3.103(b)(2), 3.105(e) (2014).  Because the RO did not comply with the relevant procedural regulations governing rating reduction claims in this case, the rating reduction from 100 percent to 10 percent effective October 1, 2010 for the Veteran's service-connected hepatitis C is void ab initio.

Additionally, the December 2012 rating action which reduced the Veteran's rating from 100 percent to 10 percent, was effectuated without any specific consideration or reference to the provisions set forth under 38 C.F.R. § 3.343.  

Indeed, the Veteran was never furnished with notice of 38 C.F.R. § 3.343, or its impact in any VCAA notice, statement of the case, supplemental statement of the case, or any other document furnished to him by the RO.  Essentially, the RO has not developed or adjudicated this matter as a case involving a total rating termination governed by 38 C.F.R. § 3.343.  As the RO failed to cite or include in any decisional document or notice letter a discussion of the pertinent provisions of 38 C.F.R. § 3.343, the effect of such is to void ab initio the RO's reduction action of December 2012 and to compel the Board to set it aside as not in accordance with law. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

(Parenthetically, it is noted that the 100 percent evaluation had not remained in effect for a period of five or more years, and, therefore, the provisions of 38 C.F.R. § 3.344 (a),(b) (2014) as to the stabilization of disability evaluations are not for application, although they were cited to in the December 2012 supplemental statement of the case).  

In sum, as there is no indication that the RO considered the provisions of 38 C.F.R. §3.343 in terminating the total rating, and as there was no finding that material improvement had been shown or, if it was established, that it was attained under the ordinary conditions of life, the total schedular rating must be restored for the period at issue.  Again, the Veteran was only afforded one VA examination to assess the severity of his hepatitis C; that examination was conducted in October 2009 - approximately 4 months before the 100 percent schedular rating was assigned, and almost three years before the reduction was effectuated.  The RO's failure to demonstrate that material improvement attained under the ordinary conditions of life with respect to the Veteran's disability had been shown cannot be cured by subsequent examination or action by VA.  Rather, the Board must look only to the evidence of record at the time of the reduction, and determine whether that action was appropriate.  

Based on the evidence outlined above, the reduction of a 100 percent rating for hepatitis C to 10 percent disabling effective October 1, 2010, is void ab initio, and restoration of a 100 percent disability rating is granted.

This decision does not suggest that the current evidence of record supports the current 100 percent evaluation, simply that the reduction of the 100 percent rating was not effected in accord with VA law.  Any subsequent action taken to reduce the rating in question must be in accord with the facts then presented and the governing legal criteria then in effect.


ORDER

The reduction in the rating for hepatitis C from 100 to 10 percent effective October 1, 2010, was not proper and the 100 percent rating is restored.


REMAND

In addition to the restoration issue addressed above, this appeals also encompasses the claim for a rating in excess of 10 percent for hepatitis C for the period prior to February 5, 2010.  Again, the Veteran submitted his claim for an increased rating in September 2009.   

Before the remaining claim can be adjudicated, the RO needs to confirm if there are any outstanding private treatment records.  In particular, the Veteran testified that there are statements and/or treatment records from a private treating physician, Dr. Z., concerning pre- and post antiviral treatment for hepatitis C, beginning in approximately 2006 and through 2010.  As mentioned, at the hearing, the undersigned held the record open an additional 30 days for the submission of said records, but the Veteran did not submit this pertinent evidence. 

Hence, the Board must remand this claim so that the RO can attempt to obtain and associate with the claims file these potentially outstanding private records from Dr. Z.  On remand, the AOJ should request the Veteran to fill out the proper authorization form so that Dr. Z.'s pertinent records may be obtained.  Any additional private treatment records that are potentially relevant would need to be obtained before deciding his appeal. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's more recent VA treatment records and associate the records with the claims folder.  
 
2. Ask the Veteran to identify all outstanding medical treatment received at private providers that are relevant to his claim for a higher rating for hepatitis C.  All reasonable attempts should be made to obtain any identified records.  This should include a specific request for any treatment records from Dr. Z (approximate treatment dates, 2006 to 2010).  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3. Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


